Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Mr. Ben Wigger (Reg. No. 67,302) dated June 30th, 2021. 
The claims have been amended as follows: 
1.	(Currently Amended)  A method for generating a stream processing pipeline, the method comprising:
	at a data collector of a tenant system collecting data for ingesting to a distributed-computing system that is separate and distinct from the tenant system: 
	transmitting data collected by the data collector to the distributed-computing system;
receiving a configuration file from a data service of the distributed-computing system, wherein the configuration file is generated by the data service and represents a pipeline configuration of the stream processing pipeline, and wherein the pipeline configuration includes representations of a plurality of different types of pipeline stages configured based on properties of the tenant system  and wherein the properties are determined by the data service based on analysis of the collected data performed by the data service;
generating a plurality of pipeline stages of the stream processing pipeline in accordance with the pipeline configuration;
collecting, at one or more pipeline stages of a first-type in the stream processing pipeline, data items from one or more data sources;
processing the collected data items at one or more pipeline stages of a second-type in the stream processing pipeline; and 
transmitting, at one or more pipeline stages of a third-type in the stream processing pipeline, the processed data items to the data service.

2.	(Currently Amended)  The method of claim 1, wherein the properties  comprise data types and data structures that the stream processing pipeline can process. 

3.	(Currently Amended)  The method of claim 1, wherein the pipeline configuration comprises:
one or more representations of the one or more pipeline stages of the first-type customized based on a first type-specific customization ; 
one or more representations of one or more pipeline stages of the second-type customized based on a second type-specific customization ; and
, wherein the second type-specific customization is different from the first and the third type-specific customizations. 

4.	(Previously Presented)  The method of claim 1, wherein the data service of the distributed computing system comprises a management plane and a data plane, and wherein the data plane is configured to transmit and receive communications from a secondary storage system located outside of the distributed computing system. 

5.	(Original)  The method of claim 3, wherein the one or more representations of the one or more pipeline stages of the second-type comprise: 
a representation of a first processor stage customized based on a first processor-specific customization of the processor stage; and 
a representation of a second processor stage customized based on a second processor-specific customization of the processor stage, the second processor-specific customization being different from the first processor-specific customization.

6.	(Currently Amended)  The method of claim 3, wherein the one or more representations of the one or more pipeline stages of the third-type comprise: 
a representation of a first forwarder stage customized based on a first forwarder-specific customization ; and 
, the second forwarder-specific customization being different from the first forwarder-specific customization.

7.	(Previously Presented) The method of claim 1, wherein the configuration file is a YAML-based configuration file.

8.	(Previously Presented) The method of claim 1, wherein the properties comprise the quantity and type of data received from the data collector.

9.	(Previously Presented) The method of claim 1, wherein generating a plurality of pipeline stages comprises generating the stream processing pipeline by generating the plurality of pipeline stages in accordance with the pipeline configuration of the stream processing pipeline. 

10.	(Previously Presented) The method of claim 1, wherein the data collected by the data collector is log data generated by the tenant system.

11.	(Original)  The method of claim 9, wherein the structure for interconnecting the plurality of pipeline stages comprises:
wherein the structure for interconnecting the plurality of pipeline stages comprises a parallel interconnection of a first pipeline stage of the second-type and a second pipeline stage of the second-type in the stream processing pipeline.


an interconnection of a first terminal of a pipeline stage of a fourth-type to a pipeline stage of the first-type, wherein the pipeline stage of the fourth-type is capable of buffering the collected data items before the processing of the collected data items.

13.	(Original)  The method of claim 9, wherein the structure for interconnecting the plurality of pipeline stages comprises:
an interconnection of a second terminal of a pipeline stage of a fourth-type to a pipeline stage of the third-type, wherein the pipeline stage of the fourth-type is capable of buffering the processed data items before the transmitting of the processed data items.

14.	(Previously Presented)  The method of claim 1, wherein the distributed-computing system is outside of the stream processing pipeline.

15.	(Original)  The method of claim 1, wherein the one or more pipeline stages of the first-type comprise at least one of a first receiver stage and a second receiver stage, and wherein collecting the data items comprises at least one of: 
collecting, at the first receiver stage, data items from a first data source using a first communication protocol; and
collecting, at the second receiver stage, data items from a second data source using a second communication protocol, the second communication protocol being different from the first communication protocol.

16.	(Original)  The method of claim 1, wherein the one or more pipeline stages of the second-type comprise at least one of a first processor stage and a second processor stage, and wherein processing the collected data items comprises at least one of: 
annotating, at the first processor stage, one or more of the data items collected from the one or more data sources; and 
categorizing, at the second processor stage, one or more of the data items collected from the one or more data sources.

17.	(Original)  The method of claim 1, further comprising:
prior to transmitting the processed data items to the data service, buffering the processed data items at one or more pipeline stages of a fourth-type in the stream processing pipeline.

18.	(Original)  The method of claim 17, wherein the one or more pipeline stages of the fourth-type comprise at least one of a first buffer stage and a second buffer stage, and wherein buffering the processed data items comprises at least one of: 
buffering, at the first buffer stage, one or more of the processed data items using a non-volatile storage buffer; and 
buffering, at the second buffer stage, one or more of the processed data items using a volatile storage buffer.

19.	(Currently Amended)  A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a tenant system 
at a data collector of [[a]] the tenant system collecting data for ingesting to a distributed-computing system that is separate and distinct from the tenant system: 
transmitting data collected by the data collector to the distributed-computing system;
processing a configuration file received from a data service of the distributed-computing system, wherein the configuration file is generated by the data service and represents a pipeline configuration of a stream processing pipeline, and wherein the pipeline configuration includes representations of a plurality of different types of pipeline stages configured based on properties of the tenant system  and wherein the properties are determined by the data service based on analysis of the collected data performed by the data service;
generating a plurality of pipeline stages of [[a]] the stream processing pipeline in accordance with the pipeline configuration;
collecting, at one or more pipeline stages of a first-type in the stream processing pipeline, data items from one or more data sources;
processing the collected data items at one or more pipeline stages of a second-type in the stream processing pipeline; and 
processing to transmit, at one or more pipeline stages of a third-type in the stream processing pipeline, the processed data items to the data service.

20.	(Currently Amended)  The computer-readable storage medium of claim 19, wherein the properties comprise  a first set of properties and a second set of 

21.	(Original)  The computer-readable storage medium of claim 19, wherein the representations of the plurality of different types of pipeline stages comprise:
one or more representations of the one or more pipeline stages of the first-type customized based on a first type-specific customization ; 
one or more representations of one or more pipeline stages of the second-type customized based on a second type-specific customization ; and
one or more representations of one or more pipeline stages of the third-type customized based on a third type-specific customization , wherein the second type-specific customization is different from the first and the third type-specific customizations. 

22.	(Currently Amended)  The computer-readable storage medium of claim 21, wherein the representations of the plurality of different types of pipeline stages further comprises:
one or more representations of one or more pipeline stages of a fourth-type customized based on a fourth type-specific customization , wherein the one or more pipeline stages of the fourth-type are customized to buffer data items.

23.	(Currently Amended)  A system for generating a stream processing pipeline, the system comprising:
one or more processors; and

at a data collector of a tenant system collecting data for ingesting to a distributed-computing system that is separate and distinct from the tenant system: 
transmitting data collected by the data collector to the distributed-computing system;
processing a configuration file received from a data service of the distributed-computing system, wherein the configuration file is generated by the data service and represents a pipeline configuration of the stream processing pipeline, and wherein the pipeline configuration includes representations of a plurality of different types of pipeline stages configured based on properties of the tenant system  and wherein the properties are determined by the data service based on analysis of the collected data performed by the data service;
generating a plurality of pipeline stages of the stream processing pipeline in accordance with the pipeline configuration;
collecting, at one or more pipeline stages of a first-type in the stream processing pipeline, data items from one or more data sources;
processing the collected data items at one or more pipeline stages of a second-type in the stream processing pipeline; and 
processing to transmit, at one or more pipeline stages of a third-type in the stream processing pipeline, the processed data items to the data service.

properties comprise  a first set of properties and a second set of properties, wherein the first set of properties are non-customizable to generate the different types of pipeline stages and the second set of properties are customizable to generate the different types of pipeline stages. 

25.	(Currently Amended)  The system of claim 23, wherein the representations of the plurality of different types of pipeline stages comprise:
one or more representations of the one or more pipeline stages of the first-type customized based on a first type-specific customization ; 
one or more representations of one or more pipeline stages of the second-type customized based on a second type-specific customization ; and
one or more representations of one or more pipeline stages of the third-type customized based on a third type-specific customization , wherein the second type-specific customization is different from the first and the third type-specific customizations. 

26.	(Original)  The system of claim 25, wherein the representations of the plurality of different types of pipeline stages further comprises:
one or more representations of one or more pipeline stages of a fourth-type customized based on a fourth type-specific customization , wherein the one or more pipeline stages of the fourth-type are customized to buffer data items.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        7/7/2021